DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SEQ ID Nos: 190 and 191 in the reply filed on 10/12/22 is acknowledged.
Upon review of the sequence search, SEQ ID NOs: 12, 13, 19, 24, 30, 31, 34, 35, 153, 155, 165, 171, 183, 188, 189, 192, 193, 196, 206, and 210-216 are rejoined with the elected species because they are 100% identical to SEQ ID NOs: 190 or 191.
SEQ ID NOs: 10, 11, 14-18, 20-23, 25-29, 32, 33, 36-152, 154, 156-164, 166-170, 172-182, 184-187, 191, 194, 195, 197-205, and 207-209 in claims 1, 10, 11, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/22.
The examiner of record has determined that the number of sequences examined are enough to avoid an undue burden.  The rest of the sequences not elected are withdrawn from further consideration because it would be an undue burden on the examiner to search and examiner all of them.  The Office decision to rescind the 1996 waiver (for examining up to 10 dependent and distinct nucleotide sequences) is based upon the increasing computational, search and examination burden required for the consideration of nucleic acids sequences, and complexity of claims drawn to such, compared to the time of the 1996 waiver.  See http://www.uspto.gov/web/patents/patog/week13/OG/TOC.htm#ref14.

Information Disclosure Statement
The information disclosure statement filed 5/18/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because items 32, 33, 34, and 50 do not have a publication date or page numbers.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Claims 10, 11, and 21-22 refer to a nucleotide sequence of Tables 1 or 2 and the nucleotide sequences in the tables have sequence identifiers.  These sequences need to be listed in claims to comply with sequence rules 37 CFR 1.821-1.825.  See 37 CFR 1.821(d): Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

Allowable Subject Matter
The elected sequences (SEQ ID NOs: 12, 13, 19, 24, 30, 31, 34, 35, 153, 155, 165, 171, 183, 188-193, 196, 206, and 210-216) in claims 1, 3, 10, 19, 21, 22, and claim 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim recites the broad recitation reducing the expression of a target gene in a cell or delivering a siRNA molecule to a cell in a subject comprising administering a pharmaceutical composition comprising the composition of claim 12, and the claim also recites treating cancer in a subject in need thereof comprising administering the composition of claim 12. which is the narrower statement of the limitation.  The metes and bounds of the claim are not defined because the claim embraces three different method steps.  The first two method steps use the composition of claim 12 and the last method step used a pharmaceutical composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


NOTE: if n, q, y, are 0 in claim 52, then the claim embraces a composition comprising a linker connected to a nucleic acid.
Claims 12, 23, 29, 48, 52, 71, 75, 90, and 92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudkin (US 20190184028).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘028 teaches conjugating one or more FN3 domains to a nucleic acid (e.g., antisense or siRNA) to make a composition.  The composition can have at least three FN3 domains  The FN3 domain can be conjugated to the siRNA through a cysteine added on the FN3 domain.  The composition can have the formula A1-B1 set forth in instant claim 71.  The composition can be used to reduce expression of a target gene in a cell.  See abstract and paragraphs 27-30, 46-47 and 60.
  
Claim 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diem et al. (US 20170348397, of record).
FN3 domains are fused to a second moiety that is a small organic molecule, a nucleic acid, a protein using a linker.  See pages 4-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 20, 23, 29, 48, 90 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Diem et al. (US 20170348397, cited on an IDS) taken with Brown (US 2013/0123342).
NOTE: the sequences in claim 20 do not require the chemical modifications for the sequences as set forth in the specification because the claim does not indicate that the sequence is modified.  The prior art is only required to teach the sequence.
‘397 teaches making and using fibronectin type III (FN3) domains that specifically bind to albumin for extending the in vivo serum half-life of drug or proteins or proteins conjugated thereof.  See pages 4-7, 10-11, and 50.  Pharmaceutical composition can comprise the domains.  The FN3 domain in ‘397 can be a half-life extending moiety that binds to albumin.  The domains can be generated as monomers, dimers, multimers to increase the valency and thus the avidity of target molecules binding to generate bi- or multi-specific scaffolds simultaneously binding two or more different target molecules.  A linker can used to combine the domains.  A cysteine can be used to link the drug or protein.  The domains are fused to a second moiety that is a small organic molecule, a nucleic acid, a protein.
NOTE: Page 21 of the instant specification teaches that US 20170348397 discloses FN3 domain that can be used in the claimed invention.  
‘397 does not specifically teach a siRNA conjugated to a least one FN3 domain.
However, at the time of the effective filing date, Brown teaches reducing KRAS expression using a Dicer substrate siRNA (DsiRNA).  See Table 6 and SEQ ID NOs: 4904 and 4418.  The sequences have a sequence that is 100% identical to SEQ ID NO: 191.  KRAS is one of the genes involved in the epidermal growth factor receptor (EGFR) pathway.  
The specification discloses that the FN3 domain is a sequence that binds to CD71, EpCAM, or EGFR (pages 3-4).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Diem et al. taken with Brown to make a DsiRNA comprising SEQ ID NO: 4418 conjugated to one or more FN3 domains, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of these compositions in a cancer cell.  It would have been obvious to try a composition comprising a DsiRNA comprising SEQ ID NO: 191 to reduce KRAS expression in a cell;.  A person of ordinary skill in the art would have been motivated to conjugate the DsiRNA to the FN3 to assist in delivery to cells.  Diem et al. teach connecting a nucleic acid molecule through a cysteine on the FN3 domain.  Diem et al. teach using one, two or three FN3 domains.    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 71 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Diem et al. (US 20170348397) taken with Geall et al. (US 20170281795).
‘397 teaches making and using fibronectin type III (FN3) domains that specifically bind to albumin for extending the in vivo serum half-life of drug or proteins or proteins conjugated thereof.  Pharmaceutical composition can comprise the domains.  The FN3 domain in ‘397 can be a half-life extending moiety that binds to albumin.  The domains can be generated as monomers, dimers, multimers to increase the valency and thus the avidity of target molecules binding to generate bi- or multi-specific scaffolds simultaneously binding two or more different target molecules.  A linker can used to combine the domains.  A cysteine can be used to link the drug or protein.  The domains are fused to a second moiety that is a small organic molecule, a nucleic acid, a protein.
Diem et al. does not specifically teach the formula A1-B1.
However, at the time of the effective filing date, Geall makes obvious the formula in claim 71.  See pages 227-228.  A composition comprising the formula can be used to deliver a KRAS siRNA to cancer cells.  The binding fragment can be an anti-EGFR antibody or binding fragment thereof.  The polymer can be PEG.  A composition comprising the formula can be used for treating cancer.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Diem et al. taken with Geall, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to assist in delivery of a siRNA to cancer cells.  It would have been obvious to use a FN3 domain in the formula to extend the half-life of the siRNA in cancer cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635